DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 22, 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 22, 24, 25, 27-30, 32, 33, 35, 37 and 40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cohen, US 2018/0184010 A1.
Regarding claim 22, Cohen discloses a method of selecting between a plurality of image capture subsystems (wide imaging section and tele imaging section as shown in fig. 1) during an image capture event, the image capture subsystems having different characteristics (the imaging sections have different field of views or zoom factors (See Tele lens 108 and Wide lens 102)) and overlapping fields of view (¶ 0041 and 0043) comprising:
comparing a first operating condition to a first threshold (in a zoom operation, the wide sensor is operational when a selected zoom factor is between 1 to Zswitch, but when the selected zoom factor goes above Zswitch + ΔZoom to Zswitch, the Tele sensor is operational (¶ 0048).  This teaches comparing a first operating condition (zoom factor) to a first threshold as claimed);
evaluating at least one other operating condition (Cohen further teaches further conditions to determine whether to switch from the wide sensor to the tele sensor.  For example, Cohen discloses determining: a global registration (GR) in which a cross-correlation is determined between the wide and tele captured images; the effective resolution of the Tele image is lower than that of the Wide image; the distance of the object captured in the overlap area; and a distance relationship between objects in the image with respect to the camera (See ¶ 0057));
comparing the at least one other operating condition to respective additional thresholds (Cohen discloses determining if the image shift in the GR is calculated to be greater than a first threshold, the effective resolution of the Tele image is lower than that of the Wide image, if the distance of the object captured in the overlap area is closer than a threshold (30cm), or if some objects in the image are closer to the camera than a 
selecting one of the plurality of image capture subsystems as a primary camera based on the comparison to the first threshold and the comparison to the respective additional thresholds (Note that Cohen discloses selecting between the Wide and Tele sensor based whether the selected zoom factor is greater than Zswitch + ΔZoom (¶ 0048-0049) and whether the image shift in the GR is calculated to be greater than a first threshold, whether the effective resolution of the Tele image is lower than that of the Wide image, whether the distance of the object captured in the overlap area is closer than a threshold (30cm), or whether some objects in the image are closer to the camera than a threshold (50cm) while other objects are further away than another threshold (10m) (¶ 0057)).

Regarding claim 24, Cohen discloses that one of the first operating condition and the at least one other operating condition includes a zoom value of the image capture event (Cohen discloses selecting between the Wide and Tele sensor based whether the selected zoom factor is greater than Zswitch + ΔZoom (¶ 0048-0049)).

Regarding claim 25, Cohen fails to teach that that one of the first operating condition and the at least one other operating condition includes a focus distance value of the image capture event (Note that Cohen discloses selecting between the Wide and Tele sensor based whether the distance of the object captured in the overlap area is closer than a threshold (30cm), or whether some objects in the image are closer to the 

Regarding claim 27, Cohen discloses that the plurality of image capture subsystems includes a first subsystem having a first field of view and a second subsystem having a second field of view, wider than the first field of view (Note that Cohen discloses a Tele camera and a Wide camera (¶ 0041 and 0043)).

Regarding claim 28, Cohen discloses enabling the image capture subsystem selected as the primary camera for the image capture event and disabling another image capture subsystem (Note that Cohen discloses providing power only to the selected camera (¶ 0049)).

Regarding claim 29, Cohen discloses comprising operating the image capture subsystem selected as the primary camera during the image capture event at a higher frame rate than another image capture subsystem (Cohen discloses an option where the selected camera is operational and the other is working in low frame rate (¶ 0049)).

Regarding claim 30, Cohen discloses that the evaluating comprises: enabling a selected image capture subsystem during the evaluating (Note that Cohen discloses that the further conditions to determine whether to switch from the wide sensor to the tele sensor are determined based on the inputs from the Tele and Wide cameras (¶ 0057)), evaluating the at least one operating condition from output of the selected image 

Regarding claim 32, Cohen discloses that a same image capture subsystem is enabled during the evaluating and during the image capture event (Note that Cohen discloses determining the further conditions to switch from the wide sensor to the tele sensor from both cameras (¶ 0057) and is noted that at least one of the cameras will be used based on the evaluations (¶ 0057, 0048-0049)).

Regarding claim 33, Cohen discloses an electronic device (Fig. 1) comprising:
a first image capture subsystem having a first image sensor:
a second image capture subsystem (wide imaging section (See 102, 104 and 106)) having a second image sensor (104), wherein the first and second image capture subsystem have different characteristics (the imaging sections have different field of views or zoom factors) and overlapping fields of view (¶ 0041 and 0043). See Tele lens 108 and Wide lens 102), 
a controller (116; ¶ 0041-0042 and 0060), responsive to a plurality of estimated operational characteristics of an image capture event (Cohen further teaches further conditions to determine whether to switch from the wide sensor to the tele sensor.  For example, Cohen discloses determining: a global registration (GR) in which a cross-switch + ΔZoom (¶ 0048-0049) and whether the image shift in the GR is calculated to be greater than a first threshold, whether the effective resolution of the Tele image is lower than that of the Wide image, whether the distance of the object captured in the overlap area is closer than a threshold (30cm), or whether some objects in the image are closer to the camera than a threshold (50cm) while other objects are further away than another threshold (10m) (¶ 0057)).

Regarding claim 35, Cohen discloses that the estimated operational characteristics include at least a zoom value (Cohen discloses selecting between the Wide and Tele sensor based whether the selected zoom factor is greater than Zswitch + Δ
Regarding claim 37, Cohen discloses a user input system (118) to accept input defining the onset of the image capture event (0041-0042).

Regarding claim 40, Cohen discloses a method of selecting between a plurality of image capture subsystems (wide imaging section and tele imaging section as shown in fig. 1) during an image capture event, the image capture subsystems having different characteristics (the imaging sections have different field of views or zoom factors (See Tele lens 108 and Wide lens 102)) and overlapping fields of view (¶ 0041 and 0043) comprising:
comparing a focus distance value to a first threshold (Note that Cohen discloses selecting between the Wide and Tele sensor based whether the distance of the object captured in the overlap area is closer than a threshold (30cm), or whether some objects in the image are closer to the camera than a threshold (50cm) while other objects are further away than another threshold (10m) (¶ 0057));
comparing a first operating condition to a first threshold (in a zoom operation, the wide sensor is operational when a selected zoom factor is between 1 to Zswitch, but when the selected zoom factor goes above Zswitch + ΔZoom to Zswitch, the Tele sensor is operational (¶ 0048).  This teaches comparing a first operating condition (zoom factor) to a first threshold as claimed);
evaluating at least one other operating condition (Cohen further teaches further conditions to determine whether to switch from the wide sensor to the tele sensor.  For example, Cohen discloses determining: a global registration (GR) in which a cross-correlation is determined between the wide and tele captured images; the effective 
comparing the at least one other operating condition to respective additional thresholds (Cohen discloses determining if the image shift in the GR is calculated to be greater than a first threshold, the effective resolution of the Tele image is lower than that of the Wide image, if the distance of the object captured in the overlap area is closer than a threshold (30cm), or if some objects in the image are closer to the camera than a threshold (50cm) while other objects are further away than another threshold (10m) (¶ 0057));
selecting one of the plurality of image capture subsystems as a primary camera based on the comparison to the first threshold and the comparison to the respective additional thresholds (Note that Cohen discloses selecting between the Wide and Tele sensor based whether the selected zoom factor is greater than Zswitch + ΔZoom (¶ 0048-0049) and whether the image shift in the GR is calculated to be greater than a first threshold, whether the effective resolution of the Tele image is lower than that of the Wide image, whether the distance of the object captured in the overlap area is closer than a threshold (30cm), or whether some objects in the image are closer to the camera than a threshold (50cm) while other objects are further away than another threshold (10m) (¶ 0057)).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23, 26, 34, 36, 38, 39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen, US 2018/0184010 A1 in view of Ono, US 2003/0020814 A1.
Regarding claim 23, although Cohen discloses the concept of taking in consideration brightness of the images to be addressed in the transition between cameras (¶ 0047), Cohen fails to teach that one of the first operating condition and the at least one other operating condition includes a scene brightness value of the image capture event.
However, Ono discloses the concept of selecting between two capture subsystems (21a and 21b in fig. 6) depending on the focus distance (determined by sensor 52), measured image brightness and selected zoom by a user (¶ 0033 and 0057; see also fig. 3).


Regarding claim 26, although Cohen discloses that the first operating condition and the at least one other operating condition include a focus distance value of the image capture event (Note that Cohen discloses selecting between the Wide and Tele sensor based whether the distance of the object captured in the overlap area is closer than a threshold (30cm), or whether some objects in the image are closer to the camera than a threshold (50cm) while other objects are further away than another threshold (10m) (¶ 0057)), Cohen fails to teach that one of the first operating condition and the at least one other operating condition includes a scene brightness value of the image capture event.
However, Ono discloses the concept of selecting between two capture subsystems (21a and 21b in fig. 6) depending on the focus distance (determined by sensor 52), measured image brightness and selected zoom by a user (¶ 0033 and 0057; see also fig. 3).  
Therefore, taking the combined teaching of Cohen in view of Ono as a whole, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application to modify the teaching of Cohen to include a scene 

Regarding claim 34, although Cohen discloses that the estimated operational characteristics include at least a zoom value (Cohen discloses selecting between the Wide and Tele sensor based whether the selected zoom factor is greater than Zswitch + ΔZoom (¶ 0048-0049)) and further discloses the concept of taking in consideration brightness of the images to be addressed in the transition between cameras (¶ 0047), Cohen does not teach further including a scene brightness value as the estimated operational characteristic.
However, Ono discloses the concept of selecting between two capture subsystems (21a and 21b in fig. 6) depending on the focus distance (determined by sensor 52), measured image brightness and selected zoom by a user (¶ 0033 and 0057; see also fig. 3).
Therefore, taking the combined teaching of Cohen in view of Ono as a whole, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application to modify the teaching of Cohen to include scene brightness as one of the conditions to select between capture subsystems with the motivation of providing a systems that can adapt to different capture conditions as suggested in Ono (¶ 0006-0008).

Regarding claim 36, although Cohen discloses that the estimated operational characteristics include at least a focus distance value (Note that Cohen discloses selecting between the Wide and Tele sensor based whether the distance of the object captured in the overlap area is closer than a threshold (30cm), or whether some objects in the image are closer to the camera than a threshold (50cm) while other objects are further away than another threshold (10m) (¶ 0057)), Cohen fails to teach including a scene brightness value as the estimated operational characteristic.
However, Ono discloses the concept of selecting between two capture subsystems (21a and 21b in fig. 6) depending on the focus distance (determined by sensor 52), measured image brightness and selected zoom by a user (¶ 0033 and 0057; see also fig. 3).  
Therefore, taking the combined teaching of Cohen in view of Ono as a whole, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application to modify the teaching of Cohen to include a scene brightness value a condition to select between capture subsystems with the motivation of providing a systems that can adapt to different capture conditions as suggested in ono (¶ 0006-0008).

Regarding claim 38, although Cohen does not teach a storage system to store a file with content of the image capture event, Ono further teaches a memory card (77) for storing the captured image (¶ 0036, 0040, 0042, 0077-0078 and 0082).  Thus, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application, to further include in Cohen, a storage system to store a file with 

Regarding claim 39
Regarding claim 41, Cohen discloses a method of selecting between a plurality of image capture subsystems (wide imaging section and tele imaging section as shown in fig. 1) during an image capture event, the image capture subsystems having different characteristics (the imaging sections have different field of views or zoom factors (See Tele lens 108 and Wide lens 102)) and overlapping fields of view (¶ 0041 and 0043) comprising:
comparing a focus distance value to a first threshold (Note that Cohen discloses selecting between the Wide and Tele sensor based whether the distance of the object captured in the overlap area is closer than a threshold (30cm), or whether some objects in the image are closer to the camera than a threshold (50cm) while other objects are further away than another threshold (10m) (¶ 0057));
comparing a first operating condition to a first threshold (in a zoom operation, the wide sensor is operational when a selected zoom factor is between 1 to Zswitch, but when the selected zoom factor goes above Zswitch + ΔZoom to Zswitch, the Tele sensor is operational (¶ 0048).  This teaches comparing a first operating condition (zoom factor) to a first threshold as claimed);
evaluating at least one other operating condition (Cohen further teaches further conditions to determine whether to switch from the wide sensor to the tele sensor.  For example, Cohen discloses determining: a global registration (GR) in which a cross-correlation is determined between the wide and tele captured images; the effective resolution of the Tele image is lower than that of the Wide image; the distance of the object captured in the overlap area; and a distance relationship between objects in the image with respect to the camera (See ¶ 0057));

selecting one of the plurality of image capture subsystems as a primary camera based on the comparison to the first threshold and the comparison to the respective additional thresholds (Note that Cohen discloses selecting between the Wide and Tele sensor based whether the selected zoom factor is greater than Zswitch + ΔZoom (¶ 0048-0049) and whether the image shift in the GR is calculated to be greater than a first threshold, whether the effective resolution of the Tele image is lower than that of the Wide image, whether the distance of the object captured in the overlap area is closer than a threshold (30cm), or whether some objects in the image are closer to the camera than a threshold (50cm) while other objects are further away than another threshold (10m) (¶ 0057)).
Although Cohen discloses making a determination of switching between cameras based on a plurality of conditions, Cohen does not teach comparing a scene brightness value to a first threshold.  
However, Ono discloses the concept of selecting between two capture subsystems (21a and 21b in fig. 6) depending on the focus distance (determined by 
Therefore, taking the combined teaching of Cohen in view of Ono as a whole, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application to modify the teaching of Cohen to include a scene brightness value a condition to select between capture subsystems with the motivation of providing a systems that can adapt to different capture conditions as suggested in ono (¶ 0006-0008).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen, US 2018/0184010 A1 in view of Border, US 2008/0219654 A1.
Regarding claim 31, Cohen fails to teach that a different image capture subsystem is enabled during the evaluating than during the image capture event.
However, Border discloses a method of selecting between a plurality of image capture subsystems (1 and 2 as shown in fig. 1) during an image capture event, the image capture subsystems having different characteristics and overlapping fields of view (¶ 0081-0083) comprising: comparing a zoom value to a first threshold (Step 102 in fig. 3); and selecting one of the plurality of image capture subsystems as a primary camera based on the comparison to the first threshold and the comparison to the respective additional thresholds (¶ 0094-0097)).  Border further discloses the concept of performing evaluation processes with one camera subsystem while the other camera subsystem  is used to capture images (auto focus evaluation (see steps 104 and 124 in fig. 3; ¶ 0094-0097)).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-41 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-18 of U.S. Patent No. 10,701,256 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 22, claim 22 recites:
A method of selecting between a plurality of image capture subsystems during an image capture event, the image capture subsystems having different characteristics and overlapping fields of view comprising (Same as claim 1 of the patent):

evaluating at least one other operating condition (Same as claim 1 of the patent);
comparing the at least one other operating condition to respective additional thresholds (Same as claim 1 of the patent);
selecting one of the plurality of image capture subsystems as a primary camera based on the comparison to the first threshold and the comparison to the respective additional thresholds (Same as claim 1 of the patent).

Regarding claim 23, claim 23 recites: The method of claim 22, wherein one of the first operating condition and the at least one other operating condition includes a scene brightness value of the image capture event (Same as claim 2 of the patent).

Regarding claim 24, claim 24 recites: The method of claim 22, wherein one of the first operating condition and the at least one other operating condition includes a zoom value of the image capture event (See claim 1 of the patent).

Regarding claim 25, claim 25 recites: The method of claim 22, wherein one of the first operating condition and the at least one other operating condition includes a focus distance value of the image capture event (Same as claim 3 of the patent).

Regarding claim 26, claim 26 recites: The method of claim 22, wherein the first operating condition and the at least one other operating condition include at least a scene brightness value and a focus distance value of the image capture event (Same as claim 4 of the patent).

Regarding claim 27, claim 27 recites: The method of claim 22, wherein the plurality of image capture subsystems includes a first subsystem having a first field of view and a second subsystem having a second field of view, wider than the first field of view (See claim 5 of the patent).

Regarding claim 28, claim 28 recites: The method of claim 22, further comprising enabling the image capture subsystem selected as the primary camera for the image capture event and disabling another image capture subsystem (See claim 8 of the patent).

Regarding claim 29, claim 29 recites: The method of claim 22, further comprising operating the image capture subsystem selected as the primary camera during the image capture event at a higher frame rate than another image capture subsystem (See claim 9 of the patent).

Regarding claim 30, claim 30 recites: The method of claim 22, wherein the evaluating comprises: enabling a selected image capture subsystem during the 

Regarding claim 31, claim 31 recites: The method of claim 30, wherein a different image capture subsystem is enabled during the evaluating than during the image capture event (See claim 11 of the patent).

Regarding claim 32, claim 32 recites: The method of claim 30, wherein a same image capture subsystem is enabled during the evaluating and during the image capture event (See claim 12 of the patent).

Regarding claim 33, claim 33 recites: 
An electronic device, comprising (Same as claim 13 in the patent):
a second image capture subsystem having a second image sensor, wherein the first and second image capture subsystem have different characteristics (Same as claim 13 of the patent), 
a controller, responsive to a plurality of estimated operational characteristics of an image capture event, to select either the first image capture subsystem or the second image capture subsystem as a primary camera for the image capture event based a comparison of the estimated operational characteristics to respective thresholds (Thus is a broader recitation of claim 13 of the patent as claim 13 of the patent further recites that the selection of the image capture subsystem is based on a 

Regarding claim 34, claim 34 recites: The electronic device of claim 33, wherein the estimated operational characteristics include at least a zoom value and a scene brightness value (Same as claim 14 of the patent).

Regarding claim 35, claim 35 recites: The electronic device of claim 33, wherein the estimated operational characteristics include at least a zoom value and a focus distance value (Same as claim 15 of the patent).

Regarding claim 36, claim 36 recites: The electronic device of claim 33, wherein the estimated operational characteristics include at least a scene brightness value and a focus distance value (Same as claim 16 of the patent).

Regarding claim 37, claim 37 recites: The electronic device of claim 33, further comprising a user input system to accept input defining the onset of the image capture event (Same as claim 17 of the patent).

Regarding claim 38, claim 38 recites: The electronic device of claim 33, further comprising a storage system to store a file with content of the image capture event (Same as claim 18 of the patent).

Regarding claim 39, claim 39 recites: 
A non-transitory computer readable medium storing program instructions that, when executed by a processing device, cause the processing device to select between a plurality of image capture subsystems having different characteristics and overlapping fields of view for use during an image capture event (Same as claim 19 of the patent), by:
comparing a first operating condition to a first threshold (Note that claim 19 recites comparing a zoom value to a first threshold.  Thus, this limitation of claim 39 is a broader recitation of claim 19 of the patent);
evaluating at least one other operating condition (Same as claim 19 of the patent);
comparing the at least one other operating condition to respective additional thresholds (Same as claim 19 of the patent);
selecting one of the plurality of image capture subsystems as a primary camera based on the comparison to the first threshold and the comparison to the respective additional thresholds (Same as claim 19 of the patent).

Regarding claim 40, claim 40 recites: 
A method of selecting between a plurality of image capture subsystems during an image capture event, the image capture subsystems having different characteristics and overlapping fields of view comprising (Same as claim 1 of the patent):
comparing a focus distance value to a first threshold (Note that claim 3 of the patent requires a focus distance value as the operating condition);

comparing the at least one other operating condition to respective additional threshold (Same as claim 1 of the patent);
selecting one of the plurality of image capture subsystems as a primary camera based on the comparison to the first threshold and the comparison to the respective additional thresholds (Same as claim 1 of the patent).

Regarding claim 41, claim 41 recites: 
A method of selecting between a plurality of image capture subsystems during an image capture event, the image capture subsystems having different characteristics and overlapping fields of view comprising (Same as claim 1 of the patent):
comparing a scene brightness value to a first threshold (Note that claim 3 of the patent requires a scene brightness value as the operating condition);
evaluating at least one other operating condition (Same as claim 1 of the patent);
comparing the at least one other operating condition to respective additional thresholds (Same as claim 1 of the patent);
selecting one of the plurality of image capture subsystems as a primary camera based on the comparison to the first threshold and the comparison to the respective additional thresholds (Same as claim 1 of the patent).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
May 7, 2021